             Case 2:19-cv-01409-CB Document 136 Filed 01/06/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MALLET AND COMPANY INC.,                         )
                                                 )
                        Plaintiff,               )       Civil Action No. 19-1409
                                                 )
        v.                                       )       Judge Cathy Bissoon
                                                 )
ADA LACAYO, et al.,                              )
                                                 )
                        Defendants.              )


                                                ORDER

        For the reasons well-stated in Plaintiff’s Opposition (Doc. 134), Defendants’ Motion

(Doc. 121) to stay the Preliminary Injunction Order (Doc. 119) will be denied.1

        In particular, and for the reasons articulated in detail in the Court’s Findings and

Conclusions (Doc. 109, hereinafter “Fs & Cs”), the undersigned is not persuaded that Defendants

have demonstrated a strong likelihood of success on appeal. As should be evident from the Fs &

Cs, the Court does not view the evidence here as presenting a close case. The obviousness of

Defendants’ improper acquisition and use of Plaintiff’s confidential and/or trade-secreted

information could not be much clearer; and this warrants a grant of injunctive relief under at least

some, if not all, of Plaintiff’s alternative legal theories.

        The Court also agrees with Plaintiff that Defendants have not carried their burden under

the second prong, regarding irreparable injury. “Any claim of harm . . . may be discounted by




1
  The party requesting a stay bears the burdens, and the determinative factors are: (1) whether
the applicant has made a strong showing it is likely to succeed on the merits; (2) whether the
movant will be irreparably injured absent a stay; (3) whether a stay will substantially injure the
other interested parties; and (4) the public interest. U.S. v. Brace, 2020 WL 4581183, *2
(W.D. Pa. July 31, 2020) (citation to quoted, binding authority omitted).
         Case 2:19-cv-01409-CB Document 136 Filed 01/06/21 Page 2 of 2




the fact that [Defendants] brought that injury upon [themselves].” I.B.T., Local Union No. 211

v. PG Pub. Co., Inc., 2019 WL 9101872, *6 (W.D. Pa. Dec. 27, 2019) (quoting and applying

Novartis v. Johnson & Johnson, 290 F.3d 578, 596 (3d Cir. 2002) within the context of a request

for stay). For the reasons articulated in the Fs & Cs, that is what happened here. And, although

the consequences of the Preliminary Injunction Order are not insubstantial, the Court cannot

agree with Defendants that their claims of irreparable injury warrant a stay under prevailing legal

standards.

       Defendants having failed under the first two prongs, the Court need not address the

remaining ones. Brace, 2020 WL 4581183 at *2. Accordingly, Defendants’ Motion (Doc. 121)

for a stay is DENIED.

       IT IS SO ORDERED.



January 6, 2021                                      s/Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                 2
